DETAILED ACTION
This office action is in response to Applicant’s submission filed on 30 April 2021.     

Status of Claims
Claims 1-9 are pending.
Claims 10-17 are cancelled.
Claims 1-9 are allowed.

Allowable Subject Matter

Claims 1-9 are allowed over the prior art of record.   The following is an examiner’s statement of reasons for allowance:  Applicant moved the allowable subject matter identified in last OA in dependent claim 17 to independent claims 1 and 6.  In interpreting the claims, in light of the specification filed on January 15, 2020, the Examiner finds the claimed invention to be patentably distinct from the prior arts of record.  None of the cited prior art references, either singly or in combination, fully teaches all limitations of the amended independent claims 1 and 6.
Depending claims 2-5 depend on the independent Claim 1; depending claim 7-9 depend on the independent Claim 6, therefore are allowed at least for the reasons set forth for independent Claims 1, and 6. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE, whose telephone number is 571-272-4190.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J. Lo, can be reached 571-272-9767.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TSU-CHANG LEE/
Examiner, Art Unit 2126